Citation Nr: 1756523	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.

2. Entitlement to an earlier effective date prior to the assigned effective date of February 9, 2015 for diabetes mellitus, type 2.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel
INTRODUCTION

The Veteran honorably served on active duty in the United States Army from April 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2012 and March 2015 issued by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a July 2017 statement, the Veteran withdrew his claim for entitlement to aid and attendance for a spouse.  VA acknowledged this request in September 2017.  An appeal withdrawal is effective when received by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.204.  Therefore, the Board does not have jurisdiction of this claim, as it has been withdrawn.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).


FINDINGS OF FACT

1. At no time during the appeal period is the Veteran's diabetes mellitus, type 2, shown to have required regulation of activities.

2. On February 9, 2015, more than one year following service, the Veteran submitted an original claim for entitlement to service connection for diabetes mellitus, type 2.

3. There is no communication earlier than February 9, 2015 that constitutes claims for service connection for diabetes mellitus, type 2.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. § 4.7, 4.119, Diagnostic Code 7913 (2017).

2. The criteria for an effective date prior to February 9, 2015, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C. §  5103, 5103A, 5107, 5110 (West 2012); 38 C.F.R. §  3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.

For the following reasons, the claim for an initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

Here, in March 2015, the RO granted service connection for diabetes mellitus, type 2, and assigned an initial rating of 20 percent under Diagnostic Code (DC) 7913.  The Veteran filed a notice of disagreement with the 20 percent evaluation in December 2015.  As the Veteran is appealing the original assignment of a disability evaluation following the award of service connection, the entire appeal period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes mellitus, type 2, is rated under DC 7913, which provides for a 20 percent rating when insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  

Note 1 following DC 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under DC 7913.

What distinguishes the schedular criteria for the current 20 percent rating for diabetes from those for the next higher 40 percent rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

The Board finds that a rating in excess of 20 percent is not warranted at any period throughout the appeal period.  The evidence of record affirmatively shows that the Veteran's diabetes mellitus has not required insulin or regulation (avoidance) of activities at any time during the pendency of the appeal.  See October 2015 VA opinion ("The Veteran's diabetes is well controlled.  He has no complications secondary to his diabetes that would prevent employment.  He has not had any symptoms related to hypoglycemia or ketoacidosis.  He is not required to regulate his physical activity."); October 2015 VA examination report (showing that Veteran does not have any recognized complications of diabetes mellitus; the Veteran's only listed diabetes treatment is oral hypoglycemic agents; the Veteran is not required to regulate activities as part of his medical management of diabetes mellitus); June 2017 VA examination report (showing that Veteran does not have any recognized complications of diabetes mellitus; the Veteran's only listed diabetes treatment is oral hypoglycemic agents; the Veteran is not required to regulate activities as part of his medical management of diabetes mellitus).  

Additionally, VA treatment records available from the period from February 2014 to the present do not show evidence or indication that the Veteran has, at any point during the appeal period, taken insulin, or was instructed to regulate his activities in order to treat his diabetes mellitus.  

Moreover, as shown above, the objective evidence of record, the June 2017 and October 2015 VA examination reports and VA treatment records available from the period from February 2014 to the present, confirm a diagnosis of diabetes mellitus, type 2, with no complications.  

Accordingly, the objective medical evidence of record does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher 40 percent rating.  Given that all of the criteria must be satisfied to receive a 40 percent rating, and where ratings under this DC are successively cumulative, the Veteran has not satisfied ratings of the 60 or 100 percent rating criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2001) (where conjunctive "and" is used in a DC for a particular rating, all criteria listed must be met to establish entitlement to that rating).


2. Entitlement to an earlier effective date prior to the assigned effective date of February 9, 2015 for diabetes mellitus, type 2.

The Veteran asserts that he is entitled to an earlier effective date than February 9, 2015, for the grant of service connection for diabetes mellitus, type 2.  

Under VA laws and regulations, if a claim for benefits is received more than one year after separation from service, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. §  5110 (a), 5110 (b)(1); 38 C.F.R. §  3.400.

Generally, the effective date of an award based on an original claim, which is the situation presented here, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). The effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2017).

In determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "facts found" and "the date on which the evidence is submitted is irrelevant."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The Board's assignment of a disability rating and the determination of the proper effective date are factual findings that the Court reviews under the "clearly erroneous" standard of review set forth in 38 U.S.C. § 7261(a)(4).  See Evans v. West, 12 Vet. App. 396, 401 (1999); Johnston v. Brown, 10 Vet. App. 80, 84 (1997).

Here, the Veteran submitted his current and first claim for benefits for his diabetes mellitus, type 2, on February 9, 2015, which is more than one year after his 1968 discharge from service.  There is no communication prior to February 9, 2015 that can be construed as a claim for entitlement to service connection for diabetes mellitus, type 2.  Therefore, the date of claim, is February 9, 2015.

As to the date that entitlement arose, the evidence of record reflects that the Veteran was first diagnosed with this disorder on July 5, 2005.  See VA Consult Request received in February 2015.  

Since VA regulations direct that an effective date must be the date of receipt of the claim (which, as discussed above, is February 9, 2015) or the date the entitlement arose (which, here just stated, is July 5, 2005), whichever is later, here, the Veteran's afforded effective date of February 9, 2015, which is later than July 5, 2005, is therefore proper.  See 38 C.F.R. § 3.400 (2017).

As the preponderance of the evidence is against the claim for an earlier effective date of service connection for diabetes mellitus, type 2, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. §  5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.

Entitlement to an earlier effective date than February 9, 2015, for a grant of service connection for diabetes mellitus, type 2, is denied.


REMAND

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

Although further delay is regrettable, the Board finds remand warranted to obtain a VA psychiatric examination.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in August 2015, the Board remanded the claim, in part, to obtain a new VA examination to determine the impact of the Veteran's service-connected psychiatric disability on his employability, as the most recent VA psychiatric examination report on file is from 2012.  However, it does not appear that a new VA psychiatric examination was afforded to the Veteran.  

As the RO failed to ensure that a new VA psychiatric examination was afforded to the Veteran and associated with the claims file, as specifically instructed by the Board in its August 2015 directive, further development is warranted.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination to determine the impact of his service-connected psychiatric disability on his employability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The examiner should provide an assessment of the impact of the service-connected disability on the Veteran's ability to work, to include their opinion concerning whether the disability is sufficient by themselves to render the Veteran unemployable.  

For all opinions, the examiner is specifically instructed to consider the lay statements of record.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. Then the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


